








November 1, 2014


Superior Industries International, Inc.
Senior Secured Credit Facility
Commitment Letter
Superior Industries International, Inc.
7800 Woodley Avenue
Van Nuys, California 91406
Attention: Kerry Shiba, Executive Vice President
and Chief Financial Officer


Ladies and Gentlemen:
You (the “Borrower” or “you”) have requested that J.P. Morgan Securities LLC
(“JPMorgan” or the “Lead Arranger”), agree to structure and arrange a senior
secured revolving credit facility in an initial aggregate principal amount of
$100,000,000 (the “Facility”), that JPMorgan Chase Bank, N.A. (“JPMCB”) and
Wells Fargo Bank, National Association (“WFB” and, collectively with JPMCB, the
“Commitment Parties”; the Lead Arranger and the Commitment Parties are sometimes
referred to herein as “we” or “us”) commit to provide the entire principal
amount of the Facility, that JPMCB agree to serve as administrative agent for
the Facility and that WFB agree to serve as syndication agent for the Facility.
The Lead Arranger is pleased to advise you that it is willing to act as the sole
lead arranger and sole bookrunner for the Facility. Furthermore, (i) JPMCB is
pleased to advise you of its several commitment to provide $60,000,000 of the
Facility and (ii) WFB is pleased to advise you of its several commitment to
provide $40,000,000 of the Facility, in each case on the hereinafter defined
Closing Date upon the terms and subject to the conditions set forth or referred
to in this commitment letter and in the Summary of Terms and Conditions attached
hereto as Exhibit A (the “Term Sheet” and, together with this commitment letter,
the “Commitment Letter”).
It is agreed that JPMCB will act as the sole and exclusive administrative agent,
that WFB will act as the sole and exclusive syndication agent and that the Lead
Arranger will act as the sole and exclusive lead arranger and bookrunner for the
Facility. You agree that no other agents, co-agents, bookrunners or arrangers
will be appointed, no other titles will be awarded and no compensation (other
than that expressly contemplated by this Commitment Letter and in the Fee Letter
referred to below) will be paid in connection with the Facility unless you and
JPMorgan shall so agree.
You hereby authorize the Lead Arranger and the Commitment Parties to download
copies of the Borrower’s trademark logos from its website and use the logos in
any advertisements (to which you have consented, such consent not to be
unreasonably withheld) that the Lead Arranger or any Commitment Party may place
after the closing of the Facility in financial and other newspapers and
journals, or otherwise, at its own expense describing its services to the
Borrower hereunder.


The Lead Arranger will have no responsibility other than to assist in the
structuring and arrangement of the Facility and the Lead Arranger is acting
solely in the capacity of an arm’s length contractual counterparty to the
Borrower with respect to the arrangement of the Facility (including in
connection with determining the terms of the Facility) and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against the Lead Arranger or
the Commitment Parties based on an alleged breach




--------------------------------------------------------------------------------




of fiduciary duty by the Lead Arranger or the Commitment Parties in connection
with this Commitment Letter and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that the Lead Arranger and
the Commitment Parties are not advising the Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction. The
Borrower shall consult with its own advisors concerning such matters and shall
be responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and neither the Lead Arranger nor the
Commitment Parties shall have any responsibility or liability to the Borrower
with respect thereto. Any review by the Lead Arranger or the Commitment Parties
of the Borrower, the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the Lead
Arranger and the Commitment Parties and shall not be on behalf of the Borrower.
You agree promptly to prepare and provide to the Lead Arranger and the
Commitment Parties all information with respect to the Borrower, its
subsidiaries and the transactions contemplated hereby, including all financial
information and projections (the “Projections”), as we may reasonably request in
connection with the arrangement and structuring of the Facility. You hereby
represent and covenant that (a) all information other than the Projections (the
“Information”) that has been or will be made available to the Lead Arranger or
the Commitment Parties by you or any of your representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (giving effect to all supplements thereto) and (b) the
Projections that have been or will be made available to the Commitment Parties
or the Lead Arranger by you or any of your representatives have been or will be
prepared in good faith based upon assumptions believed by you to be reasonable
at the time furnished to us (it being recognized by the Commitment Parties that
(A) such Projections are not to be viewed as facts and that actual results
during the period or periods covered by any such Projections may differ from the
projected results, and such differences may be material and (B) the Projections
are subject to significant uncertainties and contingencies and no assurance can
be given that the projected results will be realized). If, at any time prior to
the termination of this Commitment Letter, any of the representations and
warranties in the preceding sentence would not be accurate and complete in any
material respect if the Information or Projections were being furnished, and
such representations and warranties were being made, at such time, then you
agree to promptly supplement the Information and/or Projections so that the
representations and warranties contained in this paragraph remain accurate and
complete in all material respects under those circumstances. You understand that
in arranging and structuring the Facility we may use and rely on the Information
and Projections without independent verification thereof.
As consideration for each Commitment Party’s commitment hereunder and the Lead
Arranger’s agreement to perform the services described herein, you agree to pay
to the Commitment Parties and the Lead Arranger the nonrefundable fees set forth
in Annex I to the Term Sheet and, in the case of the annual administration fee
payable to JPMCB as administrative agent for Facility, in the Fee Letter dated
the date hereof and delivered herewith (collectively, the “Fee Letter”).
Each Commitment Party’s commitment hereunder and the Lead Arranger’s agreement
to perform the services described herein are subject to (a) there not occurring
any Material Adverse Effect, (b) our not becoming aware after the date hereof of
any information or other matter (including any matter relating to financial
models and underlying assumptions relating to the Projections) affecting the
Borrower or the transactions contemplated hereby which, in our judgment, is
inconsistent in a material and adverse manner with any such information or other
matter disclosed to us prior to the date hereof, (c) the negotiation, execution
and delivery on or before December 15, 2014 of Credit Documentation (as defined
in the Term Sheet) satisfactory to the Commitment Parties and the Lead Arranger
and (d) the other conditions set forth or referred to in the Term Sheet. The
terms and conditions of each Commitment Party’s commitment hereunder and of the
Facility are not limited to those set forth herein and in the Term Sheet. Those
matters that are not covered by the provisions hereof and of the Term Sheet are
subject to the approval and agreement of each Commitment Party, the Lead
Arranger and the Borrower. As used herein, “Material Adverse Effect” means any
fact, change, event, circumstance or occurrence affecting the Borrower and its
subsidiaries that, individually or in the aggregate (taking into account all
other such facts, changes, events, circumstances or occurrences), has had, or
would be reasonably likely to have, a materially adverse effect (whether or not
durationally significant) upon the assets, business, operations, condition
(financial or otherwise) or prospects of the Borrower and its subsidiaries,
taken as a whole. Material Adverse Effect will not include: (i) any fact,
change, event, circumstance or occurrence to the extent




--------------------------------------------------------------------------------




constituting, resulting from or arising out of changes, events or developments
in or affecting the industry in which the Borrower operates that does not have a
disproportionate effect on the Borrower and its subsidiaries, taken as a whole,
including, without limitation, material changes in procurement and distribution
policies and methods by customers; (ii) any fact, change, event, circumstance or
occurrence to the extent constituting, resulting from or arising out of national
or international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
that does not have a disproportionate effect on the Borrower and its
Subsidiaries, taken as a whole; (iii) any fact, change, event, circumstance or
occurrence to the extent constituting, resulting from or arising out of changes,
events or developments in financial or securities markets, general business
conditions or the economy in general which does not have a disproportionate
effect on the Borrower and its Subsidiaries, taken as a whole; (iv) changes in
GAAP, but only to the extent that such changes do not have a disproportionate
effect on the Borrower and its Subsidiaries, taken as a whole; (v) changes in
applicable law which do not have a disproportionate effect on the Borrower and
its subsidiaries, taken as a whole; or (vi) any failure by the Borrower to meet
internal financial projections (it being understood that an underlying cause of
such failure may itself be a Material Adverse Effect).
You agree (a) to indemnify and hold harmless each Commitment Party, the Lead
Arranger and their respective affiliates and the respective officers, directors,
employees, advisors, affiliates and agents of such persons (each, an
“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Fee Letter, the Facility,
the use of the proceeds thereof or any related transaction or any claim,
litigation, investigation or proceeding relating to any of the foregoing (each a
“Proceeding”), regardless of whether any indemnified person is a party thereto
and whether or not such Proceedings are brought by you, your equity holders,
affiliates, creditors or by any other person, and to reimburse each indemnified
person upon demand for any reasonable legal or other out of pocket expenses
incurred in connection with investigating or defending any of the foregoing,
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities or related expenses to the extent
they are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from (x) the willful misconduct or gross negligence of
such indemnified person or (y) a material breach in bad faith by such
indemnified person of its express obligations hereunder pursuant to a claim
initiated by the Borrower, and (b) to reimburse the Commitment Parties and the
Lead Arranger and their affiliates on demand for reasonable out-of-pocket
expenses that have been invoiced prior to the Closing Date or following
termination or expiration of the commitments hereunder (including due diligence
expenses, travel expenses, consultants’ fees and expenses, and reasonable fees,
charges and disbursements of counsel) incurred in connection with the Facility
and any related documentation (including this Commitment Letter, the Term Sheet,
the Fee Letter and the definitive financing documentation) or the
administration, amendment, modification or waiver thereof (provided that such
legal fees charges and disbursements in respect of counsel shall be limited to
one primary counsel, and one local counsel in each applicable jurisdiction, for
the Commitment Parties and the Administrative Agent and additional counsel in
light of actual or potential conflicts of interest or the availability of
different claims or defenses). You also agree that no indemnified person shall
have any liability to you for any special, indirect, consequential or punitive
damages. No indemnified person shall be liable for any damages arising from the
use by others of Information or other materials obtained through electronic
telecommunications or other information transmission systems except to the
extent any such damages are found by a final, nonappealable judgment of a court
of competent jurisdiction to arise from the gross negligence or willful
misconduct of such indemnified person, or for any special, indirect,
consequential or punitive damages in connection with the Facility or in
connection with its activities related thereto.
This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party and the Lead Arranger (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons to the extent
expressly set forth herein. This Commitment Letter may not be amended or waived
except by an instrument in writing signed by you, each Commitment Party and the
Lead Arranger. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Commitment Letter by electronic or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter and the Fee Letter




--------------------------------------------------------------------------------




are the only agreements that have been entered into among us with respect to the
Facility and set forth the entire understanding of the parties with respect
thereto.
This Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York. The Borrower hereby
irrevocably and unconditionally consents to the exclusive jurisdiction and venue
of the state or federal courts located in the City of New York, Borough of
Manhattan. Nothing in this Commitment Letter shall affect any right that the
Commitment Parties or the Lead Arranger may otherwise have to bring any action
or proceeding relating to this Commitment Letter, the Term Sheet or the Fee
Letter against the Borrower or its properties in the courts of any jurisdiction.
Each party hereto irrevocably waives, to the fullest extent permitted by
applicable law, (a) any right it may have to a trial by jury in any legal
proceeding arising out of or relating to this Commitment Letter, the Term Sheet,
the Fee Letter or the transactions contemplated hereby or thereby (whether based
on contract, tort or any other theory) and (b) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in the City of New York, Borough of Manhattan.
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet, nor any Fee Letter nor any of their
terms or substance shall be disclosed by you, directly or indirectly, to any
other person (including, without limitation, other potential providers or
arrangers of financing) except (a) you and your officers, directors, employees,
affiliates, members, partners, stockholders, attorneys, accountants, agents and
advisors, (b) in any legal, judicial or administrative proceeding or as
otherwise required by law or regulation or as requested by a governmental
authority (in which case you agree, to the extent permitted by law, to inform us
promptly thereof) and (c) you may disclose the aggregate fee amount contained in
this Commitment Letter and the Fee Letter as part of the Projections, pro forma
information or a generic disclosure of aggregate sources and uses related to fee
amounts related to the transactions described herein in any public or regulatory
filing requirement (including any filing requirement of the Securities and
Exchange Commission) relating to the transactions described herein (and only to
the extent aggregated with all other fees and expenses of the transactions
described herein and not presented as an individual line item unless required by
applicable law, rule or regulation); provided that the foregoing restrictions
shall cease to apply in respect to the existence and contents of this Commitment
Letter (but not in respect of the fee amount contained in this Commitment Letter
and the Fee Letter and its terms and substance) after this Commitment Letter has
been accepted by you.
The Commitment Parties shall use all nonpublic information received by them in
connection with the transactions described herein and the related transactions
solely for the purposes of providing the services that are the subject of this
Commitment Letter and shall treat confidentially all such information; provided,
however, that nothing herein shall prevent any Commitment Party from disclosing
any such information (a) in any legal, judicial, administrative proceeding or
other compulsory process or as required by applicable law or regulations (in
which case such Commitment Party shall promptly notify you, in advance, to the
extent permitted by law), (b) upon the request or demand of any regulatory
authority having jurisdiction over such Commitment Party or its affiliates, (c)
to the employees, legal counsel, independent auditors, professionals and other
experts or agents of such Commitment Party (collectively, “Representatives”) who
are informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential, (d)
to any of its respective affiliates (provided that any such affiliate is advised
of its obligation to retain such information as confidential, and such
Commitment Party shall be responsible for its affiliates’ compliance with this
paragraph) solely in connection with the transactions contemplated hereby and
any related transactions, (e) to the extent any such information becomes
publicly available other than by reason of disclosure by such Commitment Party,
its affiliates or Representatives in breach of Commitment Letter and (f) for
purposes of establishing a “due diligence” defense. The provisions of this
paragraph shall automatically terminate on the earlier of (i) the date the
definitive documentation for the Facility becomes effective and (ii) two years
following the date of this Commitment Letter.
You acknowledge that each Commitment Party, the Lead Arranger and their
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. None of the Commitment Parties or the Lead Arranger will use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or their other relationships with you in
connection with the performance by the Commitment Parties and the Lead Arranger
of services for other companies, and will not furnish any such




--------------------------------------------------------------------------------




information to other companies. You also acknowledge that each Commitment Party
and the Lead Arranger have no obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained from other companies. You further acknowledge
that the Lead Arranger and each Commitment Party is a full service securities or
banking firm engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services. In the ordinary
course of business, the Lead Arranger or any Commitment Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, you and other companies with which you may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by the Lead Arranger or any Commitment Party or any of its customers,
all rights in respect of such securities and financial instruments, including
any voting rights, will be exercised by the holder of the rights, in its sole
discretion.
Each Commitment Party and the Lead Arranger may employ the services of its
affiliates in providing certain services hereunder and, in connection with the
provision of such services, may exchange with such affiliates information
concerning you and the other companies that may be the subject of the
transactions contemplated by this Commitment Letter, and, to the extent so
employed, such affiliates shall be entitled to the benefits of such Commitment
Party or the Lead Arranger hereunder.
The compensation, reimbursement, indemnification and confidentiality provisions
contained herein and in the Fee Letter and any other provision herein or therein
which by its terms expressly survives the termination of this Commitment Letter
shall remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or each Commitment Party’s commitment
hereunder.
Each Commitment Party and the Lead Arranger hereby notifies you that pursuant to
the requirements of the U.S.A. PATRIOT ACT (Title III of Pub. L. 107 56 (signed
into law October 26, 2001)) (the “Patriot Act”), it and each of the lenders
under the Facility may be required to obtain, verify and record information that
identifies you and your subsidiaries, which information may include your name,
address, tax identification number and other information that will allow such
Commitment Party and the Lead Arranger and each of the lenders under the
Facility to identify you and your subsidiaries in accordance with the Patriot
Act. This notice is given in accordance with the requirements of the Patriot Act
and is effective for each Commitment Party, the Lead Arranger, each of the
lenders under the Facility and each of their respective affiliates.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to the Lead Arranger executed counterparts hereof and of the Fee
Letter not later than 5:00 p.m., New York City time, on October [__], 2014. Each
Commitment Party’s commitment and the Lead Arranger’s agreements herein will
expire at such time in the event the Lead Arranger has not received such
executed counterparts in accordance with the immediately preceding sentence.
[Signature Page Follows]
Commitment Letter


Commitment Letter
Each Commitment Party and the Lead Arranger is pleased to have been given the
opportunity to assist you in connection with this important financing.
 
Very truly yours,
 
 
 
JPMORGAN CHASE BANK, N.A.





--------------------------------------------------------------------------------




 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
J.P. MORGAN SECURITIES LLC
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 







--------------------------------------------------------------------------------




 
 
 
Accepted and agreed to as of
the date first written above by:
 
 
 
SUPERIOR INDUSTRIES INTERNATIONAL, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



13


Exhibit A
SUPERIOR INDUSTRIES INTERNATIONAL, INC.
SENIOR SECURED CREDIT FACILITY


Summary of Terms and Conditions


November 1, 2014
_______________________________
 
 
I.Parties
 
 
 
 
 
Borrower:
Superior Industries International, Inc. (the “Borrower”).
 
 
 





--------------------------------------------------------------------------------




 
Guarantors:
Superior Industries North America, LLC, Superior Industries International
Arkansas, LLC and any other of the Borrower’s material (as materiality shall be
agreed upon by the Borrower and the Administrative Agent) direct and indirect
domestic subsidiaries other than (A) any subsidiary that is prohibited by law,
regulation or pre-existing contractual obligation from providing such guaranty
or that would require a governmental (including regulatory) consent, approval,
license or authorization in order to provide such guaranty or where the
provision of such guaranty would result in material adverse tax consequences as
reasonably determined by the Borrower, (B) any direct or indirect domestic
subsidiary (i) substantially all of the assets of which consist of the equity or
debt of one or more Foreign Subsidiaries (as defined below) or (ii) that is
treated as a disregarded entity for U.S. federal income tax purposes that holds
equity or debt of one or more CFCs, in each case, so long as such domestic
subsidiary does not conduct any business or activity other than the ownership of
such equity or debt and does not incur, and is not otherwise liable for, any
indebtedness or other liabilities, (C) any domestic subsidiary that is a direct
or indirect subsidiary of a CFC, (D) not-for-profit subsidiaries, captive
insurance subsidiaries and special purpose entities used for securitization
facilities, if any, (E) solely in the case of any obligation under any hedging
agreement that constitutes a “swap” within the meaning of section 1(a)(47) of
the Commodity Exchange Act, any subsidiary of the Borrower that is not an
“Eligible Contract Participant” as defined under the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor (as defined below) and any and all guarantees
of such Guarantor’s obligations under secured hedging agreements by other Loan
Parties (as defined below)) and (g) any subsidiary to the extent that the burden
or cost of providing a guaranty outweighs the benefit afforded thereby as
reasonably determined by the Administrative Agent and the Borrower
(collectively, the “Guarantors”) shall unconditionally guaranty all of the
Borrower’s obligations under and in connection with the Revolving Credit
Facility (as defined below) and the Borrower and the Guarantors shall
unconditionally guaranty interest rate swaps, currency or other hedging
obligations and banking services obligations owing to any Lender or any
affiliate thereof.


“CFC” means any existing or future direct or indirect subsidiary of the Borrower
organized under the laws of any jurisdiction other than the United States, any
state thereof or the District of Columbia, that is a controlled foreign
corporation for purposes of section 957 of the Internal Revenue Code of 1986, as
amended.
 
 
 
 
Collateral:
The obligations of the Borrower and the Guarantors under the Revolving Credit
Facility shall be secured by (i) a first priority perfected security interest in
and lien on the existing and future personal property of the Borrower and each
Guarantor and (ii) a pledge of, and a first perfected security interest in (a)
100% of the equity interests of each of the Borrower’s existing and future
direct and indirect domestic subsidiaries and foreign subsidiaries (other than
CFCs) and (b) 65% of the equity interests of any CFC owned directly by the
Borrower or a Guarantor. All of the collateral security described above is
referred to collectively as the “Collateral”. The Collateral will also secure
certain interest rate swaps, currency or other hedging obligations and banking
services obligations owing to any Lender or any affiliate thereof.
 
 
 





--------------------------------------------------------------------------------




 
 
Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property and all leasehold interests
(including requirements to deliver landlord lien waivers, estoppels and
collateral access letters), (ii) assets subject to certificates of title (other
than motor vehicles subject to certificates of title, provided that perfection
of security interests in such motor vehicles shall be limited to the filing of
Uniform Commercial Code financing statements), letter of credit rights (other
than to the extent the security interest in such letter of credit right may be
perfected by the filing of Uniform Commercial Code financing statements) with a
value of less than an amount to be mutually and reasonably agreed and commercial
tort claims with a value of less than an amount to be mutually and reasonably
agreed, (iii) pledges and security interests prohibited by applicable U.S. law,
rule or regulation (other than to the extent that such prohibition would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such prohibitions, such assets shall automatically cease to
constitute “Excluded Assets”, (iv) equity interests in any entity other than
wholly owned subsidiaries to the extent not permitted by customary terms in such
subsidiary’s organizational or joint venture documents (unless any such
restriction would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law), (v) voting equity interests in excess
of 65% of the voting equity interests of any CFC owned directly by the Borrower
or a Guarantor), (vi) those assets as to which the Administrative Agent and the
Borrower agree that the cost of obtaining such a security interest or perfection
thereof are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby, (vii) trust accounts, payroll accounts and escrow
accounts, (viii) cash to secure letter of credit reimbursement obligations to
the extent such secured letters of credit are issued or permitted, and such cash
collateral is permitted, under the Credit Documentation (as amended, waived,
supplemented or modified from time to time), (ix) any “intent-to-use”
application for registration of a trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act of an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law, and (x) foreign assets (other than pledges of equity
interests in Foreign Subsidiaries as contemplated above), (the foregoing
described in clauses (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix) and
(x) are, collectively, the “Excluded Assets”; provided that, “Excluded Assets”
shall not include any proceeds, products, substitutions or replacements of
Excluded Assets (unless such proceeds, products, substitutions or replacements
would otherwise constitute Excluded Assets)). In addition, in no event shall (x)
control agreements or control or similar arrangements be required with respect
to deposit or securities accounts unless so requested by the Administrative
Agent, and in such case the Borrower shall only be required to use commercially
reasonable efforts to obtain such agreements and (y) other than pledges of
equity interests in Foreign Subsidiaries as contemplated above, the Borrower or
any of its subsidiaries be required to take any action with respect to the
creation or perfection of liens under foreign law with respect to any
Collateral. Additionally, the Credit Documentation shall contain provisions
allowing for release from the Collateral of (i) assets sold to an entity that is
not the Borrower or any subsidiary of the Borrower in compliance with the Credit
Documentation (as amended, waived, supplemented or modified from time to time)
and (ii) assets owned by a subsidiary Guarantor after release of such subsidiary
Guarantor in compliance with the Credit Documentation (as amended, waived,
supplemented or modified from time to time).


All the above-described pledges and security interests shall be created on terms
to be set forth in the Credit Documentation; and none of the Collateral shall be
subject to other pledges or security interests (except permitted liens) and
other exceptions.





--------------------------------------------------------------------------------




 
 
 
 
Administrative Agent:
JPMorgan Chase Bank, N.A. (“JPMCB” and, in such capacity, the “Administrative
Agent”).
 
 
 
 
Syndication Agent:
Wells Fargo Bank, National Association (“WFB”).
 
 
 
 
Lenders:
JPMCB, WFB and any other financial institution which becomes party to the Credit
Documentation (as defined below) from time to time (collectively, the
“Lenders”).
 
 
 
II.Revolving Credit Facility
 
 
 
 
Type and Amount of Facility:
Five-year revolving credit facility (the “Revolving Credit Facility”) in the
amount of $100,000,000 (the loans thereunder, the “Revolving Credit Loans”).
 
 
 
 
Availability:
The Revolving Credit Facility shall be available on a revolving basis during the
period commencing on the Closing Date and ending on the fifth anniversary
thereof (the “Revolving Credit Termination Date”).
 
 
 
 
Letters of Credit:
A portion of the Revolving Credit Facility not in excess of $10,000,000 shall be
available for the issuance of letters of credit for the account of the Borrower
and its subsidiaries (the “Letters of Credit”) by JPMCB (in such capacity, the
“Issuing Lender”). No Letter of Credit shall have an expiration date after the
earlier of (a) one year after the date of issuance and (b) five business days
prior to the Revolving Credit Termination Date, provided that any Letter of
Credit with a one-year tenor may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (b) above) unless cash collateralized or backstopped pursuant to
arrangements reasonably satisfactory to the Issuing Lender).
 
 
 





--------------------------------------------------------------------------------




 
 
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Revolving Credit Loans) on the
immediately succeeding business day following notice to the Borrower. To the
extent that the Borrower does not so reimburse the Issuing Lender within such
time period, the Lenders under the Revolving Credit Facility shall be
irrevocably and unconditionally obligated to fund participations in the
reimbursement obligations on a pro rata basis based on their respective
Revolving Commitments and, if conditions to borrowing have been satisfied, the
Borrower shall be permitted to borrow an aggregate principal amount of Revolving
Loans equal to such unreimbursed amount.
 
 
 
 
Swing Line Loans:
A portion of the Revolving Credit Facility not in excess of $10,000,000 shall be
available, on a discretionary basis, for swing line loans (the “Swing Line
Loans”) from JPMCB (in such capacity, the “Swing Line Lender”) on same-day
notice. Any such Swing Line Loans will reduce availability under the Revolving
Credit Facility on a dollar-for-dollar basis. Each Lender under the Revolving
Credit Facility shall acquire, under certain circumstances, an irrevocable and
unconditional pro rata participation in each Swing Line Loan.
 
 
 
 
Maturity:
The Revolving Credit Termination Date.
 
 
 
 
Purpose:
The proceeds of the Revolving Credit Loans shall be used to finance the working
capital needs and other general corporate purposes of the Borrower and its
subsidiaries (including for capital expenditures, acquisitions, working capital
and/or purchase price adjustments, the payment of transaction fees and expenses,
other investments, restricted payments and any other purpose not prohibited by
the Credit Documentation).
 
 
 
 
Expansion Feature:
Subsequent to the Closing Date, the Borrower may, at its option and subject to
conditions to be determined, request to increase the aggregate amount of the
Revolving Credit Facility or obtain incremental term loans in an amount up to
$50,000,000 without the consent of any Lenders not participating in such
increase or incremental term loans. The requested increase(s) may be assumed by
one or more existing lenders and/or by other financial institutions, as agreed
by the Borrower and the Administrative Agent.
 
 
 
III.
Certain Payment Provisions
 
 
 
 
Fees and Interest Rates:
As set forth on Annex I.





--------------------------------------------------------------------------------




 
 
 
 
Optional Prepayments and Commitment Reductions:
Revolving Credit Loans may be prepaid and commitments may be reduced by the
Borrower in minimum amounts to be agreed upon.
 
 
 
IV.
Certain Conditions
 
 
 
 
 
Initial Conditions:
The availability of the Revolving Credit Facility shall be conditioned upon
satisfaction of, among other things, the following conditions precedent (the
date upon which all such conditions precedent shall be satisfied, the “Closing
Date”) on or before December 15, 2014:
 
 
 
 
 
(a)The Borrower and the Guarantors shall have executed and delivered
satisfactory definitive financing documentation with respect to the Revolving
Credit Facility (the “Credit Documentation”).
 
 
 
 
 
(b)The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented, on
or before the Closing Date.
 
 
 
 
 
(c)The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Closing Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available and (iii) satisfactory financial
statement projections through and including the Borrower’s 2017 fiscal year,
together with such information as the Administrative Agent and the Lenders shall
reasonably request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).
 
 
 
 
 
(d)Liens creating a first priority security interest in the Collateral being
delivered on the Closing Date shall have been perfected (subject to post-closing
requirements to be agreed between the Administrative Agent and the Borrower).
 
 
 





--------------------------------------------------------------------------------




 
 
(e)The Lenders shall have received such legal opinions, documents and other
instruments as are customary for transactions of this type or as the
Administrative Agent may reasonably request.
 
 
 
 
 
(f)Subject to exceptions to be mutually agreed, the Administrative Agent shall
have received evidence satisfactory to it that any credit facilities currently
in effect for the Borrower and its subsidiaries have been terminated and
cancelled and any and all indebtedness thereunder shall have been fully repaid
(except to the extent being so repaid with the proceeds of the initial Revolving
Credit Loans) and any and all liens thereunder have been terminated and
released.
 
 
 
 
On-Going Conditions:
The making of each extension of credit (but not any continuation of, or
conversion to, any loan bearing interest at the Adjusted LIBO Rate) shall be
conditioned upon (a) the accuracy of all representations and warranties in the
Credit Documentation (including, without limitation, the material adverse change
and litigation representations) and (b) there being no default or event of
default in existence at the time of, or after giving effect to the making of,
such extension of credit. As used herein and in the Credit Documentation a
“material adverse change” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a material adverse effect on (a)
the business, assets, operations or financial condition of the Borrower and its
subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under the Credit Documentation or (c) the validity or
enforceability of any of the Credit Documentation or the rights or remedies of
the Administrative Agent and the Lenders thereunder.
 
 
 
V.Certain Documentation Matters
 
 
 
 
 
The Credit Documentation shall contain representations, warranties, covenants
and events of default customary for financings of this type and other terms
deemed appropriate by the Lenders, in consultation with the Borrower:
 
 
 
 
Representations and Warranties:
Representations and warranties will be limited to the following, in each case
with exceptions, limitations and qualifications to be mutually agreed: financial
statements; no material adverse change; corporate existence; compliance with law
and agreements; corporate power and authority; enforceability of Credit
Documentation; no conflict with law or contractual obligations; no material
litigation; no default; ownership of property; liens and collateral documents;
intellectual property; no burdensome restrictions; taxes; Federal Reserve
regulations; ERISA; Investment Company Act; subsidiaries; environmental matters;
labor matters; accuracy of disclosure; solvency; security interest; and
anti-corruption laws and sanctions.





--------------------------------------------------------------------------------




 
 
 
 
Affirmative Covenants:
Affirmative covenants will be limited to the following, in each case with
customary exceptions, limitations and qualifications to be mutually agreed:
delivery of financial statements, reports, accountants’ letters, projections,
officers’ certificates and other information requested by the Lenders; payment
of other obligations; continuation of business and maintenance of existence and
material rights and privileges; compliance with laws (including implementation
and maintenance of policies and procedures in respect of anti-corruption laws
and sanctions) and material contractual obligations; maintenance of property and
insurance; maintenance of books and records; right of the Lenders to inspect
property and books and records; notices of defaults, litigation and other
material events; compliance with environmental laws; use of proceeds (including
in respect of anti-corruption laws and sanctions); and guarantor and collateral
requirements.
 
 
 





--------------------------------------------------------------------------------




 
Financial Covenants:
The Borrower will comply with the following financial covenants (to be tested on
a consolidated basis):


- Total Leverage Ratio. On the last day of each fiscal quarter, the Borrower
shall maintain a ratio of (i) consolidated total indebtedness to (ii)
Consolidated EBITDA of not more than 3.00 to 1.00.


- Fixed Charge Coverage Ratio. On the last day of each fiscal quarter, the
Borrower shall maintain a ratio of (i)(a) Consolidated EBITDA, minus (b) expense
for taxes paid in cash to (ii) the sum of (a) consolidated interest expense,
plus (b) scheduled installments of principal on all indebtedness having a final
maturity of one year or more from the date of incurrence thereof, plus (c) an
amount equal to $15,000,000, plus (d) ordinary dividends of not less than (x)
from the Closing Date through and including the fiscal quarter of the Borrower
ending on or about December 31, 2015, 1.15 to 1.00 and (y) from and after the
fiscal quarter of the Borrower ending on or about March 31, 2016, 1.25 to 1.00.


- Consolidated EBITDA shall be calculated for the Borrower and all of its
subsidiaries and include customary add-backs, including, without limitation, for
(i) non-cash charges, fees and expenses, (ii) cash transaction fees and expenses
solely in respect of the consummation of acquisitions, dispositions and equity
issuances, in each case permitted by the Credit Documentation in an aggregate
amount not to exceed 5% of Consolidated EBITDA for such period (calculated
without giving effect to the add-back described in this clause (ii)), (iii)
restructuring charges (for a specific period and not on a continuing basis
during the term of the Revolving Credit Facility) subject to a cap to be
mutually agreed, and shall also include such other add-backs and deductions to
be mutually agreed upon. Consolidated EBITDA shall be calculated giving pro
forma effect to acquisitions and dispositions as if such acquisitions and
dispositions occurred at the beginning of the measuring period in which such
acquisitions were consummated.


Financial covenants shall be calculated (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any indebtedness or other liabilities of the
Borrower or any subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof.
 
 
 





--------------------------------------------------------------------------------




 
Negative Covenants:
Limitations on: indebtedness; liens; mergers, consolidations, liquidations and
dissolutions; sales of assets; dividends and other payments in respect of equity
interests; investments, loans, advances, guarantees and acquisitions; capital
expenditures; optional payments and modifications of subordinated debt
instruments; transactions with affiliates; sale and leasebacks; swap agreements;
changes in fiscal year; restrictive agreements; and changes in lines of
business.


In addition to other customary baskets and exceptions to be agreed, the baskets
and exceptions in the negative covenants will include, without limitation, the
following:


(a)a basket for material unsecured indebtedness (“Additional Indebtedness”) (i)
so long as at the time of and immediately after giving effect to the incurrence
of such Additional Indebtedness on a pro forma basis, (x) no default shall exist
or result therefrom and (y) the Borrower is in compliance with the Financial
Covenants described above, (ii) such indebtedness matures after, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, the date that is 91 days after the Revolving Credit Termination Date
(it being understood that any provision requiring an offer to purchase such
indebtedness as a result of a change of control or asset sale provision shall
not violate the foregoing restriction), (iii) such indebtedness is not
guaranteed by any subsidiary of the Borrower other than the Guarantors (which
guarantees, if such indebtedness is subordinated, shall be expressly
subordinated to the obligations of the Borrower and the Guarantors under the
Credit Documentation on terms not less favorable to the Lenders than the
subordination terms of such subordinated indebtedness), (iv) the financial
covenants or events of default applicable to such indebtedness are not more
onerous or more restrictive in any material respect (taken as a whole), as
determined in good faith by the board of directors of the Borrower, than the
applicable financial covenants and events of default set forth in the Credit
Documentation and (v) (1) such Additional Indebtedness shall not be subject to a
dollar limitation so long as at the time of and immediately after incurring such
indebtedness on a pro forma basis, the Total Leverage Ratio is less than 2.50 to
1.00 and (2) in all other cases, the aggregate principal amount of any such
Additional Indebtedness does not exceed $15,000,000;


(b)a basket for indebtedness or obligations secured by liens on assets (not
constituting Collateral) of the Borrower and its subsidiaries so long as the
aggregate principal amount of the indebtedness and other obligations subject to
such liens does not at any time exceed $10,000,000;


(c)other customary indebtedness baskets and exceptions to be agreed between the
Borrower and the Administrative Agent;


(d) acquisitions shall be permitted (“Permitted Acquisitions”) subject to
customary requirements and so long as at the time of and immediately after
giving effect to such Permitted Acquisition on a pro forma basis, no default
shall exist or result therefrom, and the consideration paid in respect thereof
(i) shall not be subject to a dollar limitation so long as at the time of and
immediately after giving effect to such Permitted Acquisition on a pro forma
basis, the Total Leverage Ratio is less than 2.50 to 1.00 and (ii) shall be
permitted in an aggregate annual amount not to exceed $5,000,000 in all other
cases;


(e)dividends, distributions, repurchases, redemptions and other restricted
payments (collectively, “Restricted Payments”) shall be permitted (i) without
regard to a dollar limitation so long as at the time of and immediately after
giving effect to such Restricted Payment on a pro forma basis, (A) no default
shall exist or result therefrom, (B) the Total Leverage Ratio is less than 2.25
to 1.00 and (C) the Borrower is in compliance with the Fixed Charge Coverage
Ratio and (ii) in an aggregate annual amount not to exceed $20,000,000 in all
other cases;


(f)a basket for capital expenditures (“Capital Expenditures”) so long as at the
time of and immediately after giving effect to such Capital Expenditure on a pro
forma basis, no default shall exist or result therefrom, and the consideration
paid in respect thereof (i) shall not be subject to a dollar limitation so long
as at the time of and immediately after giving effect to such Capital
Expenditure on a pro forma basis, the Total Leverage Ratio is less than 2.50 to
1.00 and (ii) shall be permitted in an aggregate annual amount not to exceed
$40,000,000 in all other cases, with 25% of any unused portion of the annual
limit in any year permitted to be carried forward to the immediately succeeding
year only;


(g)investments (“Investments”) shall be permitted (i) without regard to a dollar
limitation so long as at the time of and immediately after giving effect to such
Investment on a pro forma basis, no default shall exist or result therefrom and
the Total Leverage Ratio is less than 2.25 to 1.00 and (ii) in an aggregate
outstanding amount not to exceed $20,000,000 in all other cases; and


(h)a general basket for asset sales with a fair market value in an aggregate
amount during the term of the Revolving Credit Facility not to exceed
$20,000,000.





--------------------------------------------------------------------------------




 
 
 
 
Events of Default:
Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period to be agreed upon; material inaccuracy of representations
and warranties; Credit Documentation ceasing to be in full force and effect or
any party thereto so asserting; violation of covenants (subject, in the case of
certain affirmative covenants, to notice and a thirty calendar day grace
period); cross-default; bankruptcy events (with a 60-day grace period for
involuntary proceedings); certain ERISA events; material judgments; and a change
of control (the definition of which is to be agreed).
 
 
 
 
Voting:
Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding greater than 50% of the aggregate amount of the
Revolving Credit Loans, participations in Letters of Credit and Swing Line Loans
and unused commitments under the Revolving Credit Facility (or, if there are
only two Lenders under the Revolving Credit Facility, the approval of each such
Lender), except that (a) the consent of each Lender directly affected thereby
shall be required with respect to (i) reductions in the amount or extensions of
the scheduled date of final maturity of any Revolving Credit Loan,
(ii) reductions in the rate of interest or any fee or extensions of any due date
thereof and (iii) increases in the amount or extensions of the expiry date of
any Lender’s commitment and (b) the consent of 100% of the Lenders shall be
required with respect to (i) modifications to any of the voting percentages or
pro rata sharing provisions and (ii) release of the Borrower as a guarantor and
releases of all or substantially all of the Collateral or Guarantors.
 
 
 
 
Assignments
and Participations:
The Lenders shall be permitted to assign to certain eligible assignees all or a
portion of their Revolving Credit Loans and commitments with the consent, not to
be unreasonably withheld, of (a) the Borrower (provided that (1) the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten business days
after having received notice thereof and (2) the Borrower’s withholding consent
to an assignment to a distressed-debt fund or a vulture fund shall not be deemed
to be unreasonable), unless (i) the assignee is a Lender, an affiliate of a
Lender or an approved fund or (ii) a payment or bankruptcy (with respect to the
Borrower) Event of Default has occurred and is continuing, (b) the
Administrative Agent, (c) the Issuing Lender and (d) the Swing Line Lender. In
the case of partial assignments (other than to another Lender, to an affiliate
of a Lender or an approved fund), the minimum assignment amount shall be
$5,000,000, unless otherwise agreed by the Borrower and the Administrative
Agent.
 
 
 





--------------------------------------------------------------------------------




 
 
The Lenders shall also be permitted to sell participations in their Revolving
Credit Loans. Participants shall have the same benefits as the Lenders with
respect to yield protection and increased cost provisions. Voting rights of
participants shall be limited to those matters with respect to which the
affirmative vote of the Lender from which it purchased its participation would
be required as described under “Voting” above. Pledges of Revolving Credit Loans
in accordance with applicable law shall be permitted without restriction.
Promissory notes shall be issued under the Revolving Credit Facility only upon
request.
 
 
 
 
Yield Protection:
The Credit Documentation shall contain customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy, liquidity and other requirements of law
(including reflecting that both (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof and (y) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III shall, in
the case of each of the foregoing clause (x) and clause (y), be deemed to be a
change in law regardless of the date enacted, adopted or issued), in each case,
subject to customary limitations and exceptions, and from the imposition of or
changes in withholding or other taxes and (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of a Eurodollar Loan (as defined in Annex I) on a day other than the last day of
an interest period with respect thereto.


The Credit Documentation shall (a) contain provisions regarding the timing for
asserting a claim in respect of yield protection and/or taxes and (b) provide
that, with respect to provisions relating to yield protection and increased
costs, a Lender will not be entitled to demand compensation for any yield
protection or increased cost unless such demand is reasonably determined by such
Lender (which determination shall be made in good faith (and not on an arbitrary
or capricious basis) and consistent with similarly situated customers of the
applicable Lender under agreements having provisions similar to the Credit
Documentation in respect of yield protection and increased costs after
consideration of such factors as such Lender then reasonably determines to be
relevant.
 
 
 





--------------------------------------------------------------------------------




 
Expenses and Indemnification:
The Borrower shall pay (a) all reasonable out-of-pocket expenses of the
Administrative Agent and the Lenders and their affiliates associated with the
syndication of the Revolving Credit Facility and the preparation, execution,
delivery and administration of the Credit Documentation and any amendment or
waiver with respect thereto (including the reasonable fees, disbursements and
other charges of counsel; provided that such legal fees, disbursements and
charges shall be limited to one primary counsel, and one local counsel in each
applicable jurisdiction, for the Administrative Agent and the Lenders), and (b)
all out-of-pocket expenses of the Administrative Agent and the Lenders
(including the fees, disbursements and other charges of one primary counsel (and
one local counsel in each applicable jurisdiction) for the Administrative Agent
and one additional counsel for all of the Lenders and additional counsel as the
Administrative Agent or any Lender or group of Lenders determines are necessary
in light of actual or potential conflicts of interest or the availability of
different claims of defenses) in connection with the enforcement of the Credit
Documentation and (c) fees and expenses associated with other advisors and
professionals engaged by the Administrative Agent or the Lenders.
 
 
 
 
 
The Administrative Agent, the Lead Arranger, the Lenders and their affiliates
and the respective officers, directors, employees, advisors and agents of such
persons will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds thereof
(except to the extent determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of the indemnified party) or (y) a material breach in bad
faith by such indemnified party of its express obligations under the Credit
Documentation pursuant to a claim initiated by the Borrower.
 
 
 
 
Replacement of Lenders:
The Credit Agreement will contain customary provisions for replacing
non-consenting Lenders in connection with amendments and waivers requiring the
consent of all Lenders or of all Lenders directly affected thereby so long as
Lenders holding greater than 50% of the aggregate amount of Revolving Credit
Loans, participations in Letters of Credit and Swing Line Loans and unused
commitments under the Revolving Credit Facility shall have consented thereto.
 
 
 
 
Defaulting Lenders:
The Credit Documentation will contain the Administrative Agent’s customary
provisions in respect of defaulting lenders.
 
 
 
 
Governing Law and Forum:
State of New York.
 
 
 
 
Counsel to the
Administrative Agent:
Sidley Austin LLP.





--------------------------------------------------------------------------------




 
 
 

2
        


Annex I
Interest and Certain Fees
Interest Rate Options:
The Borrower may elect that the Revolving Credit Loans comprising each borrowing
bear interest at a rate per annum equal to:
 
 
 
 
 
the ABR plus the Applicable Margin; or
 
 
 
 
 
the Adjusted LIBO Rate plus the Applicable Margin;
 
 
 
provided, that all Swing Line Loans shall bear interest based upon the ABR.
 
 
 
As used herein:
 
“ABR” means the greatest of (i) the rate of interest publicly announced by JPMCB
as its prime rate in effect at its principal office in New York City (the “Prime
Rate”), (ii) the federal funds effective rate from time to time plus 0.5% and
(iii) the Adjusted LIBO Rate for a one month interest period on the applicable
date plus 1%.
 
 
 
“Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve
requirements for eurocurrency liabilities.
 
 
 
“Applicable Margin” means a percentage determined in accordance with the pricing
grid attached hereto as Annex I-A.
 
 
 
“LIBO Rate” means the rate at which eurocurrency deposits in the London
interbank market for one, two, three or six months (as selected by the Borrower)
are quoted on the applicable Reuters screen.
 
 





--------------------------------------------------------------------------------




Interest Payment Dates:
In the case of Revolving Credit Loans bearing interest based upon the ABR (“ABR
Loans”), quarterly in arrears.
 
 
 
In the case of Revolving Credit Loans bearing interest based upon the Adjusted
LIBO Rate (“Eurodollar Loans”), on the last day of each relevant interest period
and, in the case of any interest period longer than three months, on each
successive date three months after the first day of such interest period.
 
 
Commitment Fees:
The Borrower shall pay a commitment fee calculated at the rate prescribed in the
pricing grid attached hereto as Annex I-A on the average daily unused amount of
the Revolving Credit Facility, payable quarterly in arrears. For purposes of
calculating the commitment fee, Swing Line Loans shall not be considered usage
of the Revolving Credit Facility.
 
 
Letter of Credit Fees:
The Borrower shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans on the face amount of each such Letter of Credit. Such
commission shall be shared ratably among the Lenders and shall be payable
quarterly in arrears.
 
 
 
A fronting fee equal to 0.125% per annum on the face amount of each Letter of
Credit shall be payable quarterly in arrears to the Issuing Lender for its own
account. In addition, customary administrative, issuance, amendment, payment and
negotiation charges shall be payable to the Issuing Lender for its own account.
 
 
Default Rate:
After default, the applicable interest rate and Letter of Credit Fee will be
increased by 2% per annum (and new Eurocurrency Loans may be suspended). Overdue
interest, fees and other amounts shall bear interest at 2% above the rate
applicable to ABR Loans.
 
 
Rate and Fee Basis:
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.





1


Annex I-A


Pricing Grid






--------------------------------------------------------------------------------




Pricing Level
Total Leverage Ratio
Commitment Fee
Applicable Margin for Eurocurrency Loans
Applicable Margin for ABR Loans
Level I
≤ 0.75 to 1.00
0.20%
0.75%
0%
Level II
> 0.75 to 1.00 but
≤ 1.25 to 1.00
0.20%
1.00%
0%
Level III
> 1.25 to 1.00
0.20%
1.25%
0.25%



If at any time the Borrower fails to deliver the quarterly or annual financial
statements or certificates required under the Credit Documentation on or before
the date such statements or certificates are due, Pricing Level III shall be
deemed applicable for the period commencing three (3) business days after such
required date of delivery and ending on the date which is three (3) business
days after such statements or certificates are actually delivered, after which
the Pricing Level shall be determined in accordance with the table above as
applicable.


Except as otherwise provided in the paragraph below, adjustments, if any, to the
Pricing Level then in effect shall be effective three (3) business days after
the Administrative Agent has received the applicable financial statements and
certificates (it being understood and agreed that each change in Pricing Level
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change).


Notwithstanding the foregoing, Pricing Level I shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable financial statements
for the Borrower’s fiscal quarter ending on or about December 31, 2014 (unless
such financial statements demonstrate that Pricing Level II or III should have
been applicable during such period, in which case such other Pricing Level shall
be deemed to be applicable during such period) and adjustments to the Pricing
Level then in effect shall thereafter be effected in accordance with the
preceding paragraphs.




